DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “when the when the” should be amended to --when the--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase “the concave surface” lacks antecedent basis, thereby rendering it unclear whether this phrase is referencing the previously recited “convex surface,” or alternatively, is reciting a different surface.
Regarding claim 16, the phrase “a cavity within the piston” is indefinite because it is unclear whether this is the same element as the previously recited “piston cavity” (see claim 15).  
Regarding claim 18, the phrase “a concave surface” is indefinite because it is unclear whether this is the same element as the previously recited “concave surface.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edmisten (US 7,344,006) in view of Tanabe et al. (US 2013/0001025).
Regarding independent claim 1, Edmisten discloses a brake system (see Abstract, FIGS. 1-7) comprising: a pressure plate (83) defining a contact surface, wherein the pressure plate is configured to compress a disc stack (82, 84) of the brake system; and a piston (95) configured to cause the pressure plate to compress the disc stack (see e.g. col. 1, lines 9-11), the piston comprising: a piston body (20) configured to translate along a piston axis (see e.g. FIG. 7); and a piston cap (34, 39) defining a cap face intersected by the piston axis and defining a perimeter around the piston axis (see FIG. 7) wherein the cap face defines an inner surface section intersected by the piston axis (see FIG. 7), an outer surface section adjacent the perimeter (see FIG. 7), and a medial surface section between the inner surface section and the outer surface section (see FIG. 7).  
Edmisten does not disclose that the medial surface section defines convex surface defining a curvature, wherein the piston body is configured to compress the cap face against the contact surface of the pressure plate to cause the pressure plate to compress the disc stack, and wherein the convex surface is configured to reduce the curvature when the piston body compresses the cap face against the contact surface.
Tanabe teaches a brake system (see ¶ 0001; FIGS. 1-5) comprising a piston (4) and a piston cap (71), the piston cap having an inner surface section intersected by a piston axis (see FIGS. 22, 23), an outer surface section adjacent the perimeter (see FIGS. 22, 23), and a medial surface section between the inner surface section and the outer surface section (see FIGS. 22, 23), wherein the medial surface section defines convex surface defining a curvature (see FIG. 22), wherein the piston body is configured to compress the cap face against the contact surface of the pressure plate to cause the pressure plate to compress a brake pad (5) (see FIGS. 22, 23), and wherein the convex surface is configured to reduce the curvature when the piston body compresses the cap face against the contact surface (see FIG. 23).
It would have been obvious to configure the piston cap portion (39) of Edmisten to have a convex surface that is configured to reduce the curvature when the piston body compresses the cap face against the contact surface, as taught by Tanabe, to suppress brake noise during braking in the low pressure range (see e.g. Tanabe, ¶¶ 00005, 0006).
Regarding claim 2, Tanabe teaches that the inner surface section is configured to be substantially parallel to the contact surface when the cap face is displaced from the contact surface (see FIG. 23).
Regarding claim 3, Tanabe teaches that the piston cap is configured to elastically deform such that the inner surface section and the medial surface section contact the contact surface when the piston body compresses the cap face against the contact surface (see FIG. 23).
Regarding claim 4, Tanabe teaches that the cap face defines a concave surface defining a second curvature (see FIG. 22), wherein the concave surface is configured to reduce the second curvature when the piston body compresses the cap face against the contact surface (see FIGS. 22, 23).
Regarding claim 5, Tanabe teaches that the outer surface section defines the concave surface (see FIG. 22).
Regarding claim 7, Tanabe teaches that the piston cap defines a back face opposite the cap face (see FIG. 22, portion in contact with (4A)), wherein the back face defines a back perimeter around the piston axis (see FIG. 22), and wherein the piston body is configured to exert a force on the back perimeter to cause the piston body to compress the cap face against the contact surface (see FIGS. 22, 23).
Regarding claim 9, Tanabe teaches that the piston cap defines a back face opposite the cap face (see FIGS. 22, 23); the piston body defines a piston wall having an inner surface facing the piston axis (see FIGS. 22, 23) and an outer surface opposite the inner surface (see FIGS. 22, 23); the inner surface and the back face define a piston cavity intersected by the piston axis (see FIGS. 22, 23); and the piston wall is configured to exert a force on the back face to cause the piston body to compress the cap face against the contact surface (see FIGS. 22, 23).
Regarding claim 10, Tanabe teaches that the piston body and the piston cap define a cavity within the piston (see FIGS. 22, 23), wherein the piston cap is between the contact surface and the cavity (see FIGS. 22, 23), and wherein the piston cap is configured to deflect towards the cavity when the piston body compresses the cap face against the contact surface (see FIGS. 22, 23).
Regarding claim 11, Tanabe teaches that the brake system is configured to cause the pressure plate to exert a reaction force on the cap face when the when the piston body compresses the cap face against the contact surface (see FIGS. 22, 23).
Regarding claim 13, Edmisten discloses that the disc stack includes at least one rotor disc (84) and at least one stator disc (82), wherein the brake system is configured to cause a friction surface on the rotor disc to contact a friction surface on the stator disc (see e.g. col. 1, lines 9-11; FIG. 1).  Tanabe teaches that the piston body compresses the cap face against the contact surface (see FIGS. 22, 23).
Regarding claim 14, Edmisten discloses that the disc stack includes a stator disc (82) configured to remain rotationally stationary with respect to a torque tube (79) of the brake system and a rotor disc (84) configured to rotate relative to the torque tube of the brake system (see FIG. 1).
Regarding independent claim 15, Edmisten discloses a brake system (see Abstract, FIGS. 1-7) comprising: a pressure plate (83) defining a contact surface, wherein the pressure plate is configured to compress a disc stack (82, 84) of the brake system; and a piston (95) defining a piston axis (see FIG. 7) and configured to cause the pressure plate to compress the disc stack (see e.g. col. 1, lines 9-11), the piston comprising: a piston cap (34, 39) defining a cap face (39) intersected by the piston axis (see FIG. 7) and a back face opposite the cap face (see FIG. 7), wherein the cap face defines a perimeter around the piston axis and the back face defines back perimeter around the piston axis (see e.g. FIG. 7); wherein the cap face defines an inner surface section intersected by the piston axis (see FIG. 7), an outer surface section adjacent the perimeter (see FIG. 7), and a medial surface section between the inner surface section and the outer surface section (see FIG. 7), and a piston body configured to translate along the piston axis (see FIG. 7), wherein the piston body and the back face define a piston cavity intersected by the piston axis (see FIG. 7), wherein the piston body is configured to exert a force on the back perimeter to compress the cap face against the contact surface of the pressure plate (see FIG. 7), wherein compressing the cap face against the contact surface causes the pressure plate to compress the disk stack (see e.g. col. 1, lines 9-11).  
Edmisten does not disclose that the medial surface section defines a convex surface defining a curvature, wherein the piston cap is configured such that the concave surface reduces the curvature when the piston body compresses the cap face against the contact surface.
Tanabe teaches a brake system (see ¶ 0001; FIGS. 1-5) comprising a piston (4) and a piston cap (71), the piston cap having an inner surface section intersected by a piston axis (see FIGS. 22, 23), an outer surface section adjacent the perimeter (see FIGS. 22, 23), and a medial surface section between the inner surface section and the outer surface section (see FIGS. 22, 23), wherein the medial surface section defines convex surface defining a curvature (see FIG. 22), wherein the piston body is configured to compress the cap face against the contact surface of the pressure plate to cause the pressure plate to compress a brake pad (5) (see FIGS. 22, 23), and wherein the concave surface is configured to reduce the curvature when the piston body compresses the cap face against the contact surface (see FIG. 23).
It would have been obvious to configure the piston cap portion (39) of Edmisten to have a convex/concave surface that is configured to reduce the curvature when the piston body compresses the cap face against the contact surface, as taught by Tanabe, to suppress brake noise during braking in the low pressure range (see e.g. Tanabe, ¶¶ 00005, 0006).
Regarding claim 16, Edmisten discloses that the piston body and the piston cap define a cavity within the piston (see FIG. 7), wherein the piston cap is between the contact surface and the cavity (see FIGS. 1, 7).  Tanabe teaches that the piston cap is configured to deflect towards the cavity when the piston body compresses the cap face against the contact surface (see FIGS. 22, 23).
Regarding claim 17, Tanabe teaches that the inner surface section is configured to be substantially parallel to the contact surface when the cap face is displaced from the contact surface (see FIG. 23).
Regarding claim 18, Tanabe teaches that the outer surface section defines a concave surface (see FIGS. 22, 23).
Regarding claim 19, Edmisten discloses a method (see e.g. col. 1, lines 9-11; FIGS. 1-7), comprising: translating a piston body (20) of a piston (95) along a piston axis defined by the piston (see FIG. 7) toward a contact surface of a pressure plate (83) (see col. 1, lines 9-11; FIG. 1); translating a piston cap (34, 39) having a cap face toward the contact surface using the translation of the piston body (see col. 1, lines 9-11; FIG. 1), the cap face defining an inner surface section intersected by the piston axis (see FIG. 7), an outer surface section adjacent a perimeter of the cap face (see FIG. 7), and a medial surface section between the inner surface section and the outer surface section (see FIG. 7), and compressing a disc stack using the pressure plate when the cap face is compressed against the contact surface (see col. 1, lines 9-11; FIGS. 1, 7).
Edmisten does not disclose that the medial surface section defines a convex surface defining a curvature; and reducing the curvature of the convex surface by compressing the cap face against the contact surface using the piston body.
Tanabe teaches a method (see ¶ 0001; FIGS. 22, 23), comprising translating a piston (4) and a piston cap (71), wherein a medial surface section defines a convex surface defining a curvature (see FIG. 22); and reducing the curvature of the convex surface by compressing the cap face against the contact surface using the piston body (see FIG. 23).
Regarding claim 20, Edmisten discloses exerting a force on a back perimeter of a back face of the piston cap opposite the cap face using the piston body (see FIGS. 1, 7), the back perimeter surrounding the piston axis (see FIG. &).



Allowable Subject Matter
Claims 6, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

July 15, 2022